                  Case 1:19-cv-07723-CM Document 38 Filed 08/23/19 Page 1 of 2




                                           THE CITY OF NEW YORK
ZACHARY W. CARTER                         LAW DEPARTMENT                                             ALIZA J. BALOG
Corporation Counsel                           100 CHURCH STREET                           Assistant Corporation Counsel
                                              NEW YORK, NY 10007                                 phone: (212) 356-1104
                                                                                                    fax: (212) 356-1148
                                                                                           e-mail: abalog@law.nyc.gov
                                                                                        E-Mail and Fax Not For Service



                                                                   August 23, 2019



       By ECF
       Honorable Colleen McMahon
       United States District Judge
       Southern District of New York
       500 Pearl Street, Room 2550
       New York, New York 10007

                      Re: Patricia Cummings v. The City of New York, et al.,
                          19 Civ. 07723 (CM)
                          Our No. 2018-080725

       Dear Judge McMahon:

                     I am an Assistant Corporation Counsel in the office of Zachary W. Carter,
       Corporation Counsel of the City of New York, attorney for defendants The City of New York,
       NYC Mayor Bill de Blasio, former Councilmember, and now Public Advocate, Jumaane D.
       Williams, and Councilmember Daniel Dromm (together the “City Defendants”), as well as the
       New York City Department of Education, City of New York Office of Special Investigations,
       Giulia Cox, and Courtney Ware (together the “DOE Defendants”) in the above referenced
       matter.

                      I write on behalf of the defendants who have moved to dismiss the Complaint to
       seek a briefing schedule on those motions. Prior to transfer of this proceeding from the Eastern
       District of New York, motions to dismiss the complaint were filed by the City Defendants, DOE
       Defendants, and defendants Lenard Larry McKelvey, Daily News, L.P., Ben Chapman, The
       Hechinger Report, and Dr. Andre Perry. See Docket Nos. 27, 28, 29, 31. Judge Feuerstein held
       those motions to dismiss in abeyance pending the motion to transfer and no opposition or reply
       papers have been filed. See Docket, Electronic Order of August 6, 2019.

                    We respectfully propose that opposition papers be filed by no later than
       September 6, 2019 and reply papers, if any, be filed by no later than September 25, 2019.
         Case 1:19-cv-07723-CM Document 38 Filed 08/23/19 Page 2 of 2



Defendant State Senator Kevin S. Parker consents to this request.   Thank you for your
consideration of this request.


                                                     Respectfully Submitted,

                                                     /s/ Aliza J. Balog
                                                     Aliza J. Balog
                                                     Assistant Corporation Counsel



cc:   Counsel of Record (via ECF)




                                           2
